
	
		III
		110th CONGRESS
		1st Session
		S. RES. 179
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 1, 2007
			Mr. Bond submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Welcoming the Prime Minister of Singapore
		  on the occasion of his visit to the United States and the 40th anniversary of
		  the Association of Southeast Asian Nations (ASEAN), expressing gratitude to the
		  Government of Singapore for its strong cooperation with the United States in
		  the campaign against terrorism, and reaffirming the commitment of the United
		  States to the continued expansion of friendship and cooperation between the
		  United States and Singapore.
	
	
		Whereas
			 Singapore is a great friend of the United States;
		Whereas
			 the United States and Singapore share a common vision of promoting peace,
			 stability, security, and prosperity in the Asia-Pacific region;
		Whereas
			 Singapore was a founding member of the Association of Southeast Asian Nations
			 (ASEAN);
		Whereas
			 Singapore is a member of the Proliferation Security Initiative, an initiative
			 launched by the United States in 2003 to respond to the challenges posed by the
			 proliferation of weapons of mass destruction, and a committed partner of the
			 United States in preventing the spread of weapons of mass destruction;
		Whereas
			 Singapore is a leader in the Radiation Detection Initiative, an effort by the
			 United States to develop technology to safeguard maritime security by detecting
			 trafficking of nuclear and radioactive material;
		Whereas, in July 2005, Singapore became a
			 partner of the United States in the Strategic Framework Agreement for Closer
			 Cooperation in Defense and Security, an agreement which will build upon the
			 already strong military relations between the United States and Singapore and
			 expand the scope of defense and security cooperation between the 2
			 countries;
		Whereas
			 Singapore selected the F–15SG Fighter, built in the United States, for use by
			 the Air Force of Singapore, which will greatly enhance the interoperability of
			 the Air Forces of Singapore and the United States;
		Whereas
			 Singapore responded quickly to provide generous humanitarian relief and
			 financial assistance to the people affected by the tragic tsunami that struck
			 Southeast Asia in December 2004;
		Whereas
			 Singapore responded quickly to provide logistical support and assistance to the
			 relief efforts in the United States after Hurricane Katrina;
		Whereas
			 Singapore has joined the United States in the global struggle against
			 terrorism, providing intelligence and offering political and diplomatic
			 support;
		Whereas
			 Singapore is the 15th largest trading partner of the United States and the
			 first free trade partner of the United States in the Asia-Pacific region, and
			 the United States is the second largest trading partner of Singapore;
		Whereas
			 the relationship between the United States and Singapore extends beyond the
			 current campaign against terrorism and is reinforced by strong ties of culture,
			 commerce, and scientific and technical cooperation; and
		Whereas
			 the relationship between the United States and Singapore encompasses almost
			 every field of international cooperation, including a common commitment to
			 fostering a stronger and more open international trading system: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)welcomes the Prime Minister of Singapore,
			 His Excellency Lee Hsien Loong, to the United States;
			(2)congratulates the Association of Southeast
			 Asian Nations (ASEAN), and Singapore as one of its founding members, on the
			 40th anniversary of ASEAN;
			(3)expresses profound gratitude to the
			 Government of Singapore for promoting security and prosperity in Southeast Asia
			 and cooperating with the United States in the global campaign against
			 terrorism; and
			(4)reaffirms the commitment of the United
			 States to continue strengthening the friendship and cooperation between the
			 United States, Singapore, and the other countries of the ASEAN region.
			
